DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 12 May 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 38 and 59, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the claims, specifically addressing the objections to the claims of the previous Office action, the amended language has rendered the respective objections moot, and the respective objections have been withdrawn.
In response to the addition of new claim 62, they are acknowledged and made of record.

Response to Arguments
Applicant’s arguments, see p. 11-15 of Applicant’s reply, filed 12 May 2022, with respect to amended independent claim 36 have been fully considered and are persuasive.  The rejection of 3 September 2021 has been withdrawn. 

Claim Objections
Claims 36, 39, 40, 42, 47, 49, 56, 58, and 60 are objected to because of the following informalities:  
Claim 36 is amended to recite an apparent typographical error and the following is assumed to be intended, “determine a working distance of a region of interest (ROI) from said intraoral scanner (IOS) using one or more images acquired by one or more of said plurality of imagers, and …”.
Claim 39 is amended to recite apparent typographical errors and clarity issues and the following is assumed to be intended, “The intraoral scanner (IOS) [[of]] as in claim 37, wherein a first field of view (FOV) of said overlapping field of views (FOVs) of a first pattern projector of said  plurality of pattern projectors, which includes a  shorter baseline with said at least one imager of said plurality of imagers, is optimized for a first working distance shorter than a second working distance of a second field of view (FOV) of said overlapping field of views (FOVs) of a second pattern projector of said  plurality of pattern projectors, which includes[[ing]] a  longer baseline with said at least one imager of the plurality of imagers, wherein said first pattern projector and said second pattern projector each project a properly focused image at said first working distance and said second working distance respectively.” (emphasis added). 
Claim 40 is amended to recite an apparent typographical error and the following is assumed to be intended, “The intraoral scanner (IOS) as in claim 36, further comprising a probe and  including at least two imagers of the plurality of imagers …” (emphasis added). 
Claim 42 is amended to recite an apparent typographical error and the following is assumed to be intended, “The intraoral scanner (IOS) as in claim 36, wherein said plurality of imagers comprises : a first imager configured to obtain a first image of a first region of interest (ROI)” (emphasis added). 
Claim 47 is amended to recite an apparent typographical error and the following is assumed to be intended, “The intraoral scanner (IOS) as in claim 44, wherein said splitter [[1s]]is part of an attachment… ” (emphasis added). 
Claim 49 is amended to recite an apparent typographical error and the following is assumed to be intended, “The intraoral scanner (IOS) as in claim 48, wherein said correction image [[1s]]is configured … ” (emphasis added). 
Claim 56 is amended to recite an apparent typographical error and clarity issues and the following is assumed to be intended, “[[An]]The intraoral scanner (IOS) as in claim 40, wherein said  intraoral scanner (IOS) is configured : …” (emphasis added). 
Claim 58 is amended to recite an apparent typographical error and the following is assumed to be intended, “wherein: the plurality of imagers  include a given readout time per frame (1/frames per second (FPS)), and each of  at least two imagers is configured to be read at a different time, such that a time difference is less than said readout time and a depth obtained from of said at least two imagers is used for locating said IOS at a frequency which is larger than said frames per second (FPS).” (emphasis added). 
Claim 60 is amended to recite an apparent typographical error and the following is assumed to be intended, “[[An]]The intraoral scanner (IOS) according to claim 36 …” (emphasis added). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36, 37, 39, 40, 42-56, 58, and 60- 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 36 recites, “automatically select a pattern projector from said plurality of patter projectors, and an imager from said plurality of imagers, at a given time, based on said working distance and a baseline length separating said pattern projector and said imager.” (emphasis added). 
Claim 61 similarly recites, “automatically select a pattern projector from said plurality of pattern projectors based on said working distance and a baseline length by which said pattern projector is distanced from said imager” (emphasis added).
As the claims recite automatically selecting a pattern projector based on a baseline length which is determined by said pattern projector, the claims fails to clearly indicate how the pattern projector is selected as the condition for the selection depends upon a feature of the selected projector. That is, as presently recited, the claims require automatically selecting a pattern projector (and an imager, for claim 36) based on a baseline length of said selected pattern projector, and do not clarify the proper order in which to select the projector when the selection is based on the selected projector’s feature. 
As the claims fails to clearly indicate the order and conditions used to automatically select a pattern projector, the claims fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37, 39, 40, 42-56, 58, 60, and 62 depend upon claim 36 and incorporate the indefinite subject matter of independent claim 36, thus claims 37, 39, 40, 42-56, 58, 60, and 62 are similarly rejected.

For resolving the indefinite subject matter issue, the following amendments to claim 36 is presented to applicant for consideration:
“36. (Currently Amended) An intraoral scanner (IOS) comprising: 
a plurality of imagers;
a plurality of pattern projectors, wherein each of the plurality of pattern projectors is configured:
project a pattern of structured light, and 
include a baseline length from each of said plurality of imagers; 
and
a processor configured to:
determine a working distance of a region of interest (ROI) from said intraoral scanner (IOS) using one or more images acquired by one or more of said plurality of imagers, 
select a baseline length separating a pattern projector of said plurality of pattern projectors and an imager of said plurality of imagers, at a given time, based on said working distance, and
automatically select said pattern projector and said imager for illumination and imaging the region of interest (ROI) 

Examiner further notes that such amendments of claim 36 overlaps with the scope of the subject matter presented in claims 50 and 53, and claims 50 and 53 would be in improper dependent form under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, for failing to further limit the subject matter of the claim upon which they depend. Applicant is suggested to cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Gandyra et al. (US 2010/0239136), herein Gandyra in view of Hausler (US 2010/0303341), and LeGrand et al. (US 9,137,511), herein LeGrand. 
Regarding claim 61, Gandyra disclose an intraoral scanner (IOS) (see Gandyra Fig. 1 and [0032], where a scanner is disclosed) comprising: 
an imager (see Gandyra Fig. 1 and [0032]-[0035], where cameras are provided in an array);
a plurality of pattern projectors (see Gandyra Fig. 1 and [0032]-[0035], where a plurality of projectors for projecting a pattern onto the object are provided in the array) including:
a first pattern projector configured to project a first pattern of structured light, said first pattern projector distance from said imager by a first baseline length (see Gandyra Fig. 1 and [0032]-[0035], where the plurality of projectors for projecting a pattern onto the object are provided in the array at a variety of distances from a plurality of cameras for recording the object), and 

a second pattern projector, said second pattern projector distanced from said imager by a second baseline length greater than said first baseline length (see Gandyra Fig. 1 and [0032]-[0035], where the plurality of projectors for projecting a pattern onto the object are provided in the array at a variety of distances from a plurality of cameras for recording the object; which suggests that a projector is positioned at a first distance to a particular camera of the plurality of cameras and a second projector is positioned at a second distance that is greater than the first distance to the particular camera). 
Although Gandyra discloses that the invention determines the 3D coordinates of an object by correlating identical features in a plurality of captured 2D images recorded from different directions and computing the 3D coordinates of object points by means of the calibration of the cameras and a triangulation or bundle triangulation (see Gandyra [0042]), that the pattern to be projected can be any graphical pattern, and that different properties of the light can be utilized in projecting the pattern (see Gandyra [0041] and [0043]); Gandyra does not explicitly disclose that the second pattern projector is configured to project a second pattern of structured light.
Hausler teaches in a related and pertinent optical sensor for acquiring the surface shape of a three-dimensional object (see Hausler Abstract), where the sensor for performing intraoral measurement comprises a camera and two projectors which project two mutually different patterns onto the surface (see Hausler [0109]), where the two patterns are line patterns perpendicular to each other and are used for an effective and accurate registration for obtaining registered 3D surface data (see Hausler [0109] and [0057]; see also Hausler [0107]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Hausler to the scanner of Gandyra, such that, the projectors of Gandyra project mutually different patterns onto the surface of the object to improve registration of the captured images in generating a 3D point cloud of the surface of the object. This modification is an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Gandyra disclose a base scanning device which includes a plurality of cameras and a plurality of projectors arranged at a variety of distances relative to a camera of the plurality of cameras and the plurality of projectors project a pattern onto an object to compute 3D coordinates of object points from captured 2D images by means of the calibration of the cameras and a performing triangulation or bundle triangulation computations. Hausler teaches in a related and pertinent optical sensor for acquiring the surface shape of a three-dimensional object, a known technique of having two projectors project two mutually different patterns onto the surface, where the patterns are perpendicular line patterns and are used for improving registration of 3D surface data. One of ordinary skill in the art would have recognized that by applying Hausler’s teachings to the scanner of Gandyra would have predictably yielded the projectors of Gandyra projecting two mutually different and perpendicular line patterns to improve the registration of 3D surface data and the implementation would suggest to one of ordinary skill in the art that a projector of one pattern would have baseline distance from a given camera of the plurality of cameras that is greater than a baseline distance from another projector of the other pattern to the given camera. 
Although Hausler further suggests a system for distance detection to determine whether or not the object is outside of the predetermined measurement volume of the sensor and that it is possible to deduce this information y algorithmically processing the camera images (see Hausler [0115]), Gandyra and Hausler do not explicitly disclose a processor configured to determine a working distance of a region of interest (ROI) from said imager and automatically select a pattern projector from said plurality of pattern projectors based on said working distance and a baseline length by which said pattern projector is distanced from said imager.
LeGrand teaches in a related and pertinent 3D modeling system using depth camera and projectors at different baseline distances (see LeGrand Abstract), where a plurality of cameras disposed to provide different baseline lengths relative to a projector are used to image objects, where short baseline distances are suited for near objects and far baseline distances are suited for distant objects (see LeGrand col. 8, ln. 5-20), that a camera may be used in conjunction with multiple projectors disposed at different baseline distances, and that multiple different baselines may also be used to acquire images using different illumination angles for determination of surface normals (see LeGrand col. 8, ln. 30-55). Furthermore, LeGrand teaches that processes may be implemented on one or more processors (see LeGrand col. 9, ln. 1-20), which includes a process of altering the baseline distance between the camera or projector to lower noise in a measured distance (see LeGrand Fig. 8 and col. 11, ln. 5-25), where a first image of the projected light interacting with the object is acquired with the camera at a first baseline distance (see LeGrand col. 11, ln. 25-28), and a distance to the object is determined using a first image with a noise level above a threshold value and changing the baseline distance to lower the noise level (see LeGrand col. 11, ln. 28-58) and a process where a preferred baseline distance is calculated based on an initial distance generated from a first image, and a camera and projector arrangement within a predetermined threshold of the preferred baseline distance is selected (see LeGrand Fig. 9, col. 11, ln. 59 – col. 12, ln. 30). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply LeGrand’s teachings to the combined teachings of Gandyra and Hausler, such that a processor is used to implement processes to determine a distance to the scanned object using a first image and selecting an arrangement of cameras and projectors with a preferred baseline distance to capture images for determining 3D surface data of the scanned object with lower noise. This modification is an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Gandyra and Hausler disclose a base scanning device which includes a plurality of cameras and a plurality of projectors arranged at a variety of distances relative to a camera of the plurality of cameras and the plurality of projectors which project two mutually different and perpendicular line patterns onto an object to compute 3D coordinates of object points from captured 2D images by means of the calibration of the cameras and a performing triangulation or bundle triangulation computations. LeGrand teaches in a related and pertinent 3D modeling system using depth camera and projectors at different baseline distances, a known technique of using a processor to implement processes which determines a distance to an object captured on a first image with a projected pattern, and determining a preferred baseline distance based on the initial distance and selecting a camera and projector arrangement within a predetermined threshold of the preferred baseline distance, and that a plurality of cameras disposed to provide different baseline lengths relative to a projector or a camera may be used in conjunction with multiple projectors disposed at different baseline distances are used to image the object, and that multiple different baselines may also be used to acquire images using different illumination angles for determination of surface normal. One of ordinary skill in the art would have recognized that by applying LeGrand’s teachings to the intraoral scanning system of Gandyra and Hausler would have predictably yielded using a processor to determine an initial distance to an object using a first image with the projected patterns projected upon the object, reading upon the broadest reasonable interpretation of claimed limitation “determining a working distance of a ROI from one imager of said plurality of imagers”, and selecting a projector with a baseline distance to a camera that is within a predetermined threshold of a preferred baseline distance to capture images of the object for determining 3D surface data of the scanned object with lower noise, resulting in an improved system where an appropriately baseline distanced projector is selected in imaging the object (e.g. tooth) according to distance to the object. Thus the selection of an appropriate projector would be based upon the distance between the camera and an imaged region of the object (e.g. tooth) and the baseline distance between the projectors and cameras.

Allowable Subject Matter
Claim 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 37, 39, 40, 42-56, 58, 60, and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and accordingly amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding the subject matter of the amended independent claim 36, the prior art of record, alone or in combination, fails to fairly teach or suggest, combined with the other recited claimed subject matter, the following limitations:
“a plurality of imagers;
a plurality of pattern projectors, wherein each of the plurality of pattern projectors is configured to:	project a pattern of structured light, and include a baseline length from each of said plurality of imagers; and
a processor configured to:
determine a working distance of a region of interest (ROI) from said intraoral scanner (IOS) using one or more images acquired by one or more of said plurality of imagers, and 
automatically select a pattern projector from said plurality of pattern projectors, and an imager from said plurality of imagers, at a given time, based on said working distance and a baseline length separating said pattern projector and said imager” (claim 36 as presented); 

“a plurality of imagers;
a plurality of pattern projectors, wherein each of the plurality of pattern projectors is configured to:	project a pattern of structured light, and include a baseline length from each of said plurality of imagers; and
a processor configured to:
determine a working distance of a region of interest (ROI) from said intraoral scanner (IOS) using one or more images acquired by one or more of said plurality of imagers, 
select a baseline length separating a pattern projector of said plurality of pattern projectors and an imager of said plurality of imagers, at a given time, based on said working distance, and
automatically select said pattern projector and said imager for illumination and imaging the region of interest (ROI).” (claim 36, as suggested above in this Office action)

Previously cited Gandyra was cited to teach a scanner comprising a plurality of imagers and plurality of projectors (see Gandyra Fig. 1 and [0032]-[0035]). 
Previously cited LeGrand was cited to teach in a related and pertinent 3D modeling system using a depth camera and projectors at different baseline distances, selecting among different baseline lengths between a single camera relative to multiple projectors or a single projector relative to multiple cameras (see LeGrand col. 8, ln. 5-20, ln. 30-55).
However, the combined teachings of Gandyra, LeGrand, and the other cited prior art teachings, fail to further teach, alone or in combination, selecting a baseline length which separates a pattern projector from a plurality of pattern projectors and an imager from a plurality of imagers, at a given time, based on a determined working distance, and the automatic selection of the pattern projector and the imager.

Further search and consideration of the prior art, failed to yield a fair teaching, alone or in combination, of the noted combination of claimed subject matter. 

Abe (US 2004/0041996) is pertinent in teaching range finder including a projector and multiple cameras with baseline lengths separating the optical axis of the cameras with the projectors (see Abe Fig. 16 and [0018]), and a range finder with two projectors and two cameras which observe stripe patterns projected from the two projectors to perform triangulation and perform a range measurement (see Abe [0075]-[0080]). However, Abe fails to further teach, alone or in combination, selecting a baseline length which separates a pattern projector and an imager, at a given time, based on a determined working distance, and the automatic selection of the pattern projector from said plurality of pattern projectors, and the imager from said plurality of imagers.

Lu et al. (US 2018/0318051) is pertinent in teaching a system and method for intraoral imaging which acquires structured light images from a region of interest to form a range image that characterizes the surface contour of the region of interest using a camera and a projector separated by a distance (see Lu Abstract and [0045]-[0047]). However, Lu fails to further teach, alone or in combination, a plurality of projectors and a plurality of cameras, where a distance separating a camera and a projector is selected based on a determined distance to an object being scanned. 

Duret et al. (US 2014/0146142) is pertinent in teaching a three dimensional measuring device for the dental field, where the device includes two optical systems using two camera (CCD/CMOS) sensors and a plurality of LEDs placed around the optical systems (see Duret Abstract and [0175]-[0180]), where the optical assembly can have at least two different focal lengths (see Duret [0186]-[0190]). However, Duret fails to further teach, alone or in combination, a plurality of pattern projectors wherein each of the plurality of pattern projectors is configured to project a pattern of structured light, and selecting a baseline length which separates a pattern projector and an imager, at a given time, based on a determined working distance. 

Regarding claims 37, 39, 40, 42-56, 58, 60, and 62, they are dependent claims of independent claim 36, which incorporate the allowable subject matter of the independent claim 36 they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                         

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661